DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 06/10/2022 has been entered. Claims 1 and 3-4 have been amended by the applicant. Claim 1 has been further amended by the examiner as shown in the Examiner’s Amendment below. Claims 1 and 3-4 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Grohs (Reg. No. 48,945) on 07/11/2022.

The application has been amended as follows: 
In Claim 1, page “3”, lines 1-6, remove “wherein; said vermicular iron alloy is obtained by treatments of the liquid bath, prior to the casting of the metal in the metal in the mold, and involving the combined addition of balanced proportions of Mg (from 0.010 to 0.070%), rare earths (from 0.005 to 0.050%), and of Si-rich inoculant (from 0.005 to 0.150%),”.
In Claim 1, page “3”, lines 16-17, amend: “including common impurities in the cast irons as being the balance of the alloy” to the following: “including iron and common impurities ”
-END OF AMENDMENT-

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claim 1, the prior art does not anticipate or reasonably render
obvious the cumulative limitations of the claim, with particular attention to the features of:
“vermicular iron alloy's graphite microstructure is described by the Microstructure Factor (FM), as defined below, with Microstructure Factor values higher than 0.94;
FM = (8.70 x A1 - 0.541 x A2 + 0.449 x A3 + 0.064 x A4) / 1000, where:
A1 - percentage of nodulization, referring to the number of
spherical particles of graphite divided by particles smaller than 10 μm;
A2 - number of graphite particles greater than 10 μm, per mm2;
A3 - number of graphite particles smaller than 10 μm, per mm2; and
A4 - number of eutectic cells, per cm2[…]
wherein a chemical composition of the vermicular iron alloy consists of:
carbon (3.0 - 3.9% by weight), manganese (0.1 - 0.6% by weight), silicon (1.5 - 3.0% by weight), magnesium (0.005 - 0.030% by weight), cerium (0. 005 - 0. 030% by weight), tin (0.04 - 0.12% by weight), copper (0.2 - 1.2% by weight), sulfur residual (less than 0.030% by weight), phosphorus residual (less than 0.050% by weight), and titanium residual (less than 0.020% by weight)” (emphasis added by examiner).
	With regard to the Microstructural Factor “FM”, the prior art does is silent regarding the features represented by the “FM” expression, but more importantly, is silent regarding the combination of the parameters A1-A4. More importantly, in view of the prior art being silent towards an explicit teaching of the above parameters, the prior art is silent regarding any implicit teaching of the combination of these parameters in the claimed amounts that would result in a value that satisfies the claimed “FM” expression, nor would it have been obvious to achieve parameters A1-A4 in combination, particularly in combination with the claimed closed-ended composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo et al. (CN 103255335 A) teaches vermicular cast irons for producing high-speed and heavy-duty automobile brake drum (Title) that have the vermicular graphite rate VG of being not less than 60%, the tensile strength Rm of being not less than 380MPa, the hardness of 170-240HBW and pearlites P of being not less than 60% (Abstract). The eight types of alloy vermicular cast irons have the obvious characteristics of high strength, high heat conductivity, good wear resistance and thermal fatigue resistance and the like (Abstract). The vermicular cast irons have the following eight compositional ranges:
(1) Cu 0.10~0.85%，Cr 0.08~0.30%；
(2) Cu 0.10~0.85%，Mo 0.10~0.60%；
(3) Cu 0.10~0.85%，Ni 0.15~0.75%；
(4) Cr 0.08~0.30%，Mo 0.10~0.60%；
(5) Cr 0.08~0.30%，Ni 0.15~0.75%；
(6) Cr 0.08~0.30%，Mo 0.10~0.60%，V 0.05~0.20%；
(7) Cr 0.08~0.30%，Cu 0.10~0.85%，Sn 0.02~0.10%；
(8) Cr 0.08~0.30%，Cu 0.10~0.85%，Sb 0.02~0.10%
Notably, the compositions all have at least one element (Cr, Mo, Ni, V, Sb) that would be precluded by the closed-ended composition as claimed.
Edmo (US 20140318516 A1) teaches a cylinder liner for an internal combustion engine which includes a cast iron alloy having a pearlitic structure with at least 70% of graphitization with spheroidal graphite morphology (Abstract). The cast iron alloy may include at least 2.8% to 4.0% in weight of carbon; 1.8% to 3.5% in weight of silicon; 0.2% to 1.0% in weight of manganese; a maximum of 0.5% in weight of phosphorus; a maximum of 0.05% in weight of sulfur; a maximum of 0.5% in weight of vanadium; a maximum of 0.5% in weight of molybdenum; 0.2% to 1.5% in weight of nickel; a maximum of 0.3% in weight of tin; 0.005% to 0.06% in weight of magnesium, at least one of the elements copper, cobalt, titanium, niobium, boron, aluminum, molybdenum, zirconium, nitrogen, antimony, arsenic and bismuth in a total of up to 7.0% of the total weight of the alloy, and iron as remainder; an inner diameter having an induction hardening thermal treatment and a hardness between 300 HV to 835 HV; and an elasticity modulus of at least 130 GPa (Abstract, Claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735